Dickinson, J.
The complaint was insufficient to justify a criminal prosecution under the act upon which the prosecution was founded, Sp. Laws 1887, c. 343. To present a case within the terms of section 25, the building must be “unsafe so as to endanger life.” In this complaint the building is only alleged to be “dangerous, having been heretofore damaged by fire.” The nature of the danger is not disclosed, nor, if the peril related to persons, and not to property, is *95it alleged to have been such as to “endanger life.” The only other •sections of the act defining the crime and providing for its punishment are the 26th and 27th. The former declares that “every building which shall appear to the inspector to be specially dangerous in «ase of fire * * * shall be held to be unsafe.” Section 27 prescribes the penalty to be imposed upon the owner or party having an interest in “the unsafe building or structure mentioned in the two preceding sections,” for neglect to remove the same. The complaint is insufficient under section 26, for this reason, at least, that it does not appear that the building is dangerous “in case of fire.” So far as appears by the complaint, the only danger may have been that the building might be prostrated by the wind, to the injury of adja«ent property.
Judgment reversed.